Citation Nr: 0007415	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has asthma which began or permanently 
worsened during active service.


CONCLUSION OF LAW

Asthma was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998);  38 C.F.R. § 
3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends he has asthma which was permanently 
aggravated during service.  

A history of seasonal allergies was noted on the veteran's 
service entrance examination report of medical history in 
February 1969.  The veteran indicated he did not have now and 
did not in the past have asthma.  Asthma was not noted, 
either by history or upon clinical evaluation during the 
veteran's February 1969 enlistment examination.  His 
pulmonary condition was profiled as a "1" during the 
February 1969 examination.

Service medical records show that in August 1969 the veteran 
was diagnosed as having allergic rhinitis with an asthmatic 
component, and as having mild bronchial asthma.  In September 
1969, after thorough testing and review of the veteran's 
condition, separate diagnoses of allergic rhinitis and 
allergic asthma were rendered upon allergy consult.  The 
veteran's pulmonary condition was profiled temporarily as a 
"3."  Later in September, it was permanently profiled as a 
3.

On a December 1970 examination report of medical history, the 
veteran indicated that he now had or in the past had asthma.  
During the veteran's December 1970 discharge examination, 
clinical evaluation of the components of the respiratory 
system was normal;  however, upon review of medical history 
the reviewing examiner rendered a diagnosis of allergic 
rhinitis and allergic asthma, well controlled.  

During a December 1997 VA examination, the veteran was 
diagnosed as having asthma, confirmed by history, hospital 
course and other testing.  According to the examiner, the 
asthma was present from the age of 6 year old until his 
teens;  however, this was seasonal.  The examiner opined that 
the asthma changed to a persistent, chronic problem sometime 
around the years 1969 through 1971, which were also the years 
that the veteran was on active duty.

Additional post-service medical evidence leaves no doubt that 
the veteran currently has asthma and has had asthma 
continuously since his separation from service.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the veteran's claim for service 
connection for asthma is well grounded, as there is evidence 
of inservice incurrence or aggravation, continuity of 
symptomatology until the present time, and medical evidence 
linking current asthma to service and diagnosing current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998).

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service;  clear and convincing evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991);  38 C.F.R. 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption 
of aggravation is applicable only if the pre-service 
disability underwent an increase in severity during service.  
Hunt, 1 Vet. App. at 292, 296 (1991);  see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993). 

A history of seasonal allergies was noted on the veteran's 
service entrance examination report of medical history in 
February 1969.  Asthma was not noted, either by history or 
upon clinical evaluation during the veteran's February 1969 
enlistment examination.  That the veteran's history of 
seasonal allergies was noted tends to indicate that the 
veteran was forthcoming about his medical history at the 
service entrance examination.  As will be discussed further 
below, the veteran was diagnosed as having asthma during 
service, first in August 1969.  Congruent with the medical 
findings during service, on his February 1969 report of 
examination, the veteran indicated he had no history of 
asthma, while on his September 1970 examination report of 
medical history he indicated he had a history of asthma.  
Overall, then, both by history and clinical evaluation, the 
service medical records are to the effect that asthma was 
first noted during service, and not upon entry into service 
or prior to service.

Thus, in this case, the presumption of soundness is for 
consideration for the veteran's asthma condition.  Although 
there are medical opinions and records of treatment in the 
claims file which indicate that the treating and examining 
medical professionals believed that the veteran's asthma 
began prior to service, there is nothing which could be 
fairly characterized as "clear and convincing" evidence on 
this point.  The question as to whether asthma pre-existed 
service or began during service is one which may not be 
sufficiently resolved for a fair-minded individual reviewing 
the evidence of record - at most, asthma likely pre-existed 
service, but the evidence is not clear and convincing.  The 
veteran's separately diagnosed allergic rhinitis complicates 
any determination as to the time of onset of the veteran's 
asthma.  The veteran's lay opinion that his asthma pre-
existed service is not sufficient to resolve the issue.   The 
presumption of soundness is not rebutted.

Even were the Board to accept the veteran's concession that 
he had asthma prior to service, the presumption of 
aggravation would be for application in this case.  The 
veteran entered service, acknowledging his seasonal 
respiratory problems, and was admitted as qualified for 
service after a presumably thorough examination.  His 
pulmonary condition was profiled as a "1" as of February 
1969.  In August 1969, the veteran was diagnosed as having 
allergic rhinitis with an asthmatic component, and as having 
mild bronchial asthma.  In September 1969, after through 
testing and review of the veteran's condition, separate 
diagnoses of allergic rhinitis and allergic asthma were 
rendered upon allergy consult.  The veteran's pulmonary 
condition was initially profiled temporarily as a "3."  
Later in September, he was permanently profiled as a 3.  
During the veteran's December 1970 discharge examination, 
clinical evaluation of the components of the respiratory 
system was normal;  however, upon review of medical history 
the reviewing examiner rendered separate  diagnoses of 
allergic rhinitis and allergic asthma, well controlled.  

Thus, the service medical records are to the effect that the 
veteran's asthma permanently worsened during service, 
assuming one considers the onset of his asthma as having 
occurred prior to service.  The December 1997 VA examiner 
opined that the veteran's asthma changed in character and 
permanently worsened, becoming "chronic" and "persistent," 
during service, confirming the impression conveyed by the 
service medical records.  Accordingly, under the assumption 
the asthma pre-existed service, the presumption of 
aggravation is for application.

The presumption of aggravation may only be rebutted by clear 
and unmistakable evidence that the condition did not worsen 
beyond natural progression during service.  The medical 
evidence of record is completely silent as to whether the 
veteran's asthma worsened beyond natural progression during 
service.  A complete absence of evidence on this point does 
not meet the evidentiary requirement of "clear and 
unmistakable evidence". The presumption of aggravation is 
not rebutted.

As noted above, the medical evidence of record leaves no 
doubt that the veteran's asthma continued through service and 
remains a disability through the present time.  

In light of the foregoing, the Board finds that service 
connection for the veteran's asthma is warranted, whether 
viewed as a condition which was first incurred in service, or 
as a pre-existing condition which was permanently aggravated 
during service.




ORDER

Service connection for asthma is granted.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

